 Case 6:21-cv-00547-GAP-DCI Document 5 Filed 03/31/21 Page 1 of 5 PageID 48




                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                     ORLANDO DIVISION

BRIANT COLEMAN,
    Plaintiff,                     Case No.: 6:21-cv-547-GAP-DCI

vs.

THE UNIVERSITY OF CENTRAL
FLORIDA, and THE UNIVERSITY
OF CENTRAL FLORIDA BOARD
OF TRUSTEES,
     Defendants.
____________________________________________/

  DEFENDANTS, THE UNIVERSITY OF CENTRAL FLORIDA
  AND THE UNIVERSITY OF CENTRAL FLORIDA BOARD OF
    TRUSTEES’ MOTION TO DISMISS COMPLAINT AND
          MEMORANDUM OF LAW IN SUPPORT

      Defendants, The University of Central Florida (“UCF”) and The

University of Central Florida Board of Trustees (“BOT”), pursuant to

Rule 12(b)(6) and Rule 8, Federal Rules of Civil Procedure, hereby move

to dismiss the Complaint and Demand for Jury Trial filed by Plaintiff on

the grounds set forth below.

                          I. INTRODUCTION

      Plaintiff filed a one count Complaint alleging race discrimination in

violation of 42 U.S.C. §1981. Due to pleading deficiencies as set below,

Plaintiff’s claim against UCF and BOT must be dismissed with prejudice.

                                     1
 Case 6:21-cv-00547-GAP-DCI Document 5 Filed 03/31/21 Page 2 of 5 PageID 49




                        II. MEMORANDUM OF LAW

     A.    Standard Applied to a Motion to Dismiss

     In evaluating a motion to dismiss, a district court shall begin by

identifying conclusory allegations that are not entitled to an assumption

of truth. See Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010). The

court must then accept all the well-pleaded factual allegations in the

complaint as true and determine whether they plausibly give rise to an

entitlement to relief. See id. To survive a motion to dismiss, the plaintiff

must articulate “enough facts to state a claim for relief that is plausible

on its face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(abrogating Conley v. Gibson, 355 U.S. 41 (1957)); Ashcroft v. Iqbal, 129

S.Ct. 1937 (2009) (explaining the standard applicable to motions to

dismiss). If the defendant shows the court that the plaintiff’s espoused

theories of liability fail as a matter of law, then dismissal with prejudice

is appropriate. See Linder v. Portocarrero, 963 F.2d 332, 334-36 (11th Cir.

1992).

     B.    UCF is Improperly Named as a Defendant

     Plaintiff has improperly named UCF as a defendant to this action.

This Court must dismiss UCF as a defendant because “UCF” is merely


                                     2
 Case 6:21-cv-00547-GAP-DCI Document 5 Filed 03/31/21 Page 3 of 5 PageID 50




an operating name, not a body corporate, and therefore it cannot be sued.

See U.S. v. Olavarrieta, 812 F.2d 640, 643 (11th Cir. ), cert. denied, 484

U.S. 851, 1082 (1987); Byron v. Univ. of Fla., 403 F.Supp. 49, 54 (N.D.

Fla. 1975). Instead, the UCF Board of Trustees is a body corporate

constituted as a public instrumentality of the State of Florida. See §

1000.72, Fla. Stat.; see also Fla. Const. Art. IX, § 7. As such, the Court

should dismiss UCF as a defendant.

     C.    Plaintiff’s Claim Under 42 U.S.C. § 1981 Should be
           Dismissed with Prejudice

     It is well established that a suit against state actors for violations

of 42 U.S.C. § 1981 must be brought under 42 U.S.C. § 1983. Jett v. Dallas

Indep. Sch. Dist., 491 U.S. 701, 731 (1989); Butts v. County of Volusia,

222 F.3d 891, 892 (11th Cir. 2000) (the district court correctly concluded

that Appellant could not proceed with is cause of action based solely on §

1981); Soliman v. City of Tampa, No. 8:06-cv-2039-T-TGW, 2008 WL

1931320, at *3 (M.D. Fla. May 2, 2008). Specifically, the Eleventh Circuit

in Butts concluded that § 1983 constitutes the exclusive remedy against

state actors for violations of the rights contained in § 1981. 222 F.3d at

893 citing Jett, 491 U.S. at 731-32, 109 S.Ct. at 2721. Section 1981

creates a right that private or state actors may violate but does not itself

                                     3
 Case 6:21-cv-00547-GAP-DCI Document 5 Filed 03/31/21 Page 4 of 5 PageID 51




create a remedy for that violation. Id. Accordingly, Plaintiff’s claim for

relief under § 1981 should be dismissed.

     WHEREFORE, Defendants, The University of Central Florida and

The University of Central Florida Board of Trustees respectfully request

this Court to enter an Order dismissing the Complaint and Demand for

Jury Trial, and any other relief as this Court deems just and proper.

                     CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy hereof was filed

with the Clerk of the United States District Court and that a copy hereof

has been furnished by electronic mail this 31st day of March 2021 to

Reshad D. Favors, Esq., 1875 Connecticut Ave. 10th Floor, Washington,

DC 20006, reshad@bsflegal.com.



                                   /s/ Sharon J. Henry
                                   SHARON J. HENRY, ESQUIRE
                                   Florida Bar Number 0959774
                                   Mateer & Harbert, P.A.
                                   225 East Robinson Street, Ste. 600
                                   Orlando, Florida 32801
                                   Telephone: (407) 425-9044
                                   Facsimile: (407) 423-2016
                                   shenry@mateerharbert.com
                                   lpretto@mateerharbert.com
                                   dmalinowski@mateerharbert.com


                                     4
 Case 6:21-cv-00547-GAP-DCI Document 5 Filed 03/31/21 Page 5 of 5 PageID 52




                                   Attorneys for Defendants, The
                                   University of Central Florida and The
                                   University of Central Florida Board of
                                   Trustees




4841-2298-5187, v. 1




                                     5
